Citation Nr: 0507205	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Hepatitis B or 
residuals thereof.

2.  Entitlement to service connection for Hepatitis C or 
residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 21, 1977, 
to October 14, 1977.

The instant appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Boston, Massachusetts, which denied claims 
for entitlement to service connection for hepatitis B and C.

The veteran appeared at a Board of Veterans' Appeals (Board) 
hearing before the undersigned Veterans Law Judge sitting at 
Boston, Massachusetts, in May 2004.  


FINDING OF FACT

The preponderance of the evidence shows that the appellant's 
hepatitis B and C residuals are not related to his service.


CONCLUSION OF LAW

Hepatitis B and C or residuals thereof were not incurred in 
or aggravated by the appellant's active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated September 30, 2003.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about his records so that they could be requested.  Further, 
the February 2004 supplemental statement of the case provided 
him with the laws and regulations relevant to the VCAA.  
Finally, during his May 2004 hearing, he was advised that the 
record would be held open for him for 30 days to submit 
additional evidence.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided testimony at a personal hearing.  VA has also 
developed the veteran's service medical records, his service 
personnel records, VA treatment records dated from 1997 to 
December 2003, private treatment records and medical 
statements dated from August 1977 to September 2001, and 
Social Security Administration (SSA) records.  

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, the veteran 
has not been examined by VA.  However, a medical examination 
or opinion is not necessary because, as explained in detail 
below, the evidence of record does not indicate that the 
veteran's hepatitis B or hepatitis C residuals may be 
associated with his active service.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1131 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2003).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  

The veteran has testified that he was inoculated with an 
"air gun" in service.  Service medical records do not 
document activities that are recognized as creating a high 
risk of hepatitis C infection, e.g. blood transfusion, 
tattoos, intravenous drug use, or unsafe sexual activity.  
The service medical records reveal that the veteran was 
separated from service after he complained of pain lifting 
heavy objects during training and it was discovered that he 
had had inguinal hernia surgery less than six weeks prior to 
entering active duty.  

The veteran reported that he felt weak and light-headed in 
service and that after service he went to Boston City 
Hospital and was diagnosed with hepatitis B.  He reported 
that he was not diagnosed with hepatitis C until 2001, but he 
testified his belief that he has hepatitis C as a result of 
hepatitis B.  He reported that he did not have a substance 
abuse problem before service.

The veteran's representative testified that an April 1978 
record from Boston City Hospital noted that the veteran had a 
liver problem and was diagnosed with hepatitis.  In fact, the 
April 1978 record notes that the veteran had transient liver 
failure in connection with an overdose of valium and alcohol 
in late March 1978 but that the veteran left the hospital 
against medical advice and before all studies were completed.  
Hepatitis was not mentioned.  A June 12, 1978 record noted 
that the veteran had "serosis" of the liver and attributed 
that problem to heavy alcohol consumption.

The veteran reported in June 1998 that he had a 27 year 
history of heroin use, which would have begun in 1971, 
several years before service.  He also reported that he had 
been incarcerated between 1979 and 1989.  His testimony and 
recent VA treatment records reveal that he has acknowledged 
post-service activities that are recognized as creating a 
high risk of hepatitis C infection, including getting a 
tattoo in 1993; a long history of intravenous drug use, 
including needle sharing; and unsafe sexual activity.  The 
private physician who treats the veteran's liver disorder, 
Dr. C.,  provided a medical statement in September 2001 
wherein he wrote, "[the veteran] has chronic HBV [hepatitis 
B] and HCV [hepatitis C] infection, acquired [from an] 
"unclear source."  The medical evidence also indicates that 
the veteran currently has end-stage liver disease.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.  The medical 
evidence first shows positive laboratory findings supporting 
a diagnosis of hepatitis B and C in September 1999, over 20 
years after service. 

The veteran is competent to report that he has had sensory 
problems for many years.  However, he is a layperson, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In other words, he is not competent to 
identify the condition which he has experienced as weakness 
and lightheadedness, nor is he competent to provide a 
competent medical opinion to relate any current diagnosis of 
hepatitis B or C to service or inoculations in service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The service medical records, including the veteran's service 
separation examination, do not reveal hepatitis B or C.  In 
addition, there is no competent evidence of record which 
speaks to the question of whether his hepatitis B or C is 
related to service.  As noted above, Dr. C. has opined that 
the etiology of the hepatitis B and C is unclear.  

A May 2000 written statement from Dr. C. noted that his 
hepatitis B infection was "presumed to have been from the 
acute event in the late 1970's" but that the veteran had 
never sought treatment.  Past medical history was notable for 
"[h]istory of a bleeding peptic ulcer in the 1970's during 
which he presented with hematemesis."  The Board does not 
find that these statements are sufficient to indicate a 
relationship between service and the veteran's hepatitis as 
they were based on history provided by the appellant.  As 
noted above, the veteran is not competent to provide a 
medical diagnosis of his in-service symptoms, and the 
contemporaneous records are silent as to a bleeding peptic 
ulcer or a diagnosis of hepatitis in the 1970s.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to apply to a statement to a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).

For these reasons, the Board finds that service connection 
for hepatitis B or C is not warranted.  The preponderance of 
the evidence is against a claim for service connection for 
hepatitis B or C. 


ORDER

Claims for entitlement to service connection for hepatitis B 
and C are denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


